         Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


RANDALL D. J. M.,1                               3:19-cv-01534-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 2 of 17




MICHAEL W. PILE
Acting Regional Chief Counsel
BENJAMIN J. GROEBNER
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2494

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Randall D. J. M. seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On November 18, 2015, Plaintiff protectively filed his

application for SSI benefits, and on November 24, 2015, he

protectively filed his application for DIB benefits.               Tr. 20,




2 - OPINION AND ORDER
          Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 3 of 17




304, 306.2      Plaintiff alleges a disability onset date of

August 13, 2010.        Tr. 20, 304, 306.       Plaintiff's applications

were denied initially and on reconsideration.               An Administrative

Law Judge (ALJ) held a hearing on January 24, 2018, and he held

a supplemental hearing on June 7, 2018.             Tr. 20, 50-65, 66-82.

Plaintiff and a vocational expert (VE) testified at both

hearings.       Plaintiff was represented by an attorney at both

hearings.

      On August 22, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.       Tr. 20-42.     Plaintiff requested review by the

Appeals Council.        On July 18, 2019, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.                   Tr. 6-

11.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

      On September 23, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.




      2Citations to the official Transcript of Record (#13, 14)
filed by the Commissioner on August 3, 2020, are referred to as
"Tr."


3 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 4 of 17




                               BACKGROUND

     Plaintiff was born on October 21, 1980.          Tr. 41, 305, 306.

Plaintiff was 29 years old on his alleged disability onset date.

Tr. 41.   Plaintiff has at least a high-school education.

Tr. 41.   Plaintiff has past relevant work experience as a store

laborer, stock supervisor, security guard, and lubrication

servicer.   Tr. 41.

     Plaintiff alleges disability due to compressed discs in his

neck, superior and inferior tears in the labrum, chronic wrist

issues, ulnar neuropathy, chronic lower-back pain, and limited

motion in his neck.    Tr. 85, 165, 170.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.     See Tr. 27-40.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or



4 - OPINION AND ORDER
     Case 3:19-cv-01534-BR    Document 21    Filed 02/24/21   Page 5 of 17




mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence



5 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 6 of 17




whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.



6 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 7 of 17




     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform



7 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 8 of 17




work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since August 13, 2010, Plaintiff's

alleged disability onset date.      Tr. 22.

     At Step Two the ALJ found Plaintiff has the severe

impairments of right-shoulder labrum tear and paralabral cyst,



8 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 9 of 17




right-wrist injury, degenerative-disc disease of the cervical

spine, obesity, anxiety, and depression.         Tr. 23.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 23.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            cannot

engage in overhead work with the right arm; can only

occasionally engage in overhead work with the left arm; can

"frequently" finger and handle with his right hand; cannot climb

ladders or crawl; can only occasionally crouch and kneel; can

perform simple, entry-level work involving only occasional,

nontransactional interactions with the public and only

occasional interactions with coworkers.        Tr. 25.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.      Tr. 40.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as routing clerk,

production assembler, and electrical-accessories assembler.

Tr. 41-42.    Accordingly, the ALJ found Plaintiff is not

disabled.    Tr. 42.




9 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 10 of 17




                               DISCUSSION

     Plaintiff contends the ALJ erred when he failed to account

properly for Plaintiff's right-hand limitation in his assessment

of Plaintiff's RFC.

     The Court notes Plaintiff does not specifically challenge

any other aspect of the ALJ's decision such as the ALJ's

assessment of Plaintiff's subjective symptom testimony or the

medical opinions in the record.

I.   The ALJ did not err in his assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ erred when he determined

Plaintiff was able "to frequently" finger and handle with his

right hand.   Plaintiff asserts the medical evidence indicates he

is limited to only "occasional" fingering or handling with his

right hand.

     A.   Standards

          As noted, if the Commissioner proceeds beyond Step

Three of the regulatory sequential evaluation, he must assess

the claimant's RFC.    The claimant's RFC is an assessment of the

sustained, work-related physical and mental activities the

claimant can still do on a regular and continuing basis despite

his limitations.   20 C.F.R. §§ 404.1520(e), 416.920(e).             See

also Social Security Ruling (SSR) 96-8p.         "A 'regular and



10 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 11 of 17




continuing basis' means 8 hours a day, for 5 days a week, or an

equivalent schedule."    SSR 96-8p, at *1.       In other words, the

Social Security Act does not require complete incapacity to be

disabled.    Taylor v. Comm'r of Soc. Sec. Admin., 659 F.3d 1228,

1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885 F.2d 597, 603

(9th Cir. 1989)).

     B.     Analysis

            Plaintiff testified he fell and injured both of his

wrists and shoulders in July 2010.         Tr. 72.   Plaintiff alleges

he is unable to work due in part to his right-wrist injury.

            The ALJ discounted Plaintiff's testimony and concluded

Plaintiff's ability to function was greater than Plaintiff

alleged.    Plaintiff does not specifically challenge the ALJ's

assessment of Plaintiff's testimony.        In any event, the ALJ

considered the entire record when he assessed Plaintiff's RFC,

including Plaintiff's symptom testimony, Plaintiff's daily

activities, and Plaintiff's entire medical record.             As noted,

the ALJ concluded Plaintiff has the RFC for light work with the

limitation of "frequently fingering and handling with the right

hand."    Tr. 25.

            In September 2010 Plaintiff had a CT-guided MR

arthrogram of his right wrist that showed a defect in the lunate



11 - OPINION AND ORDER
      Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 12 of 17




triquetral ligament, which did not appear without contrast and

indicated a rupture of the ligament.         Tr. 680.

             On March 19, 2014, Brad Lorber, M.D., performed an

independent medical examination of Plaintiff.            Tr. 2269-89.

Dr. Lorber concluded Plaintiff does not have "any significant

limitations of repetitive use for either wrist."             Tr. 2288.

Although Plaintiff has some loss of range of motion of his

wrists, Dr. Lorber noted there is not any "loss of motor

strength that would be focal, attributable to any of

[Plaintiff's] accepted conditions."         Tr. 2288.

             On February 23, 2016, Lloyd Wiggins, M.D., a state-

agency physician, concluded Plaintiff has "limited" ability to

handle (gross manipulation) with his right hand and is

"unlimited" in his ability to finger (fine manipulation).                He

indicated Plaintiff is limited to "occasional" handling with his

"right upper extremity" and has the capacity for light work.

Tr. 94-97.    On June 30, 2016, Neal Berner, M.D., a state-agency

physician, found the same limitations as Dr. Wiggins.               Tr. 129-

30.

             On February 24, 2018, John Ellison, M.D., performed a

consultative examination of Plaintiff.          Tr. 4753-61.

Dr. Ellison noted Plaintiff is "able to grip, grasp, hold,



12 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 13 of 17




manipulate large and small objects with either hand," and he

assessed Plaintiff's motor strength as "normal throughout except

right shoulder by pain."     Tr. 4754.     Although Dr. Ellison found

Plaintiff's right shoulder had reduced range of motion, he noted

Plaintiff's "other joints [are] normal with good range of

motion, including both wrist and hands."         Tr. 4754.      In the

check-the-box portion of his report Dr. Ellison indicated

Plaintiff is limited to "occasionally" reaching, handling, and

fingering with his right hand.      Tr. 4758.

          The record contains conflicting medical opinions about

limitations caused by Plaintiff's right-wrist injury.              The ALJ

is responsible for resolving conflicts in medical opinions

regarding the degree to which medical conditions affect a

claimant's ability to function.      20 C.F.R. §§ 404.1527, 416.927.

See also Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190,

1195 (9th Cir. 2004).    When the ALJ discounts the contradicted

opinion of a treating or examining doctor, the ALJ must give

"specific and legitimate" reasons supported by substantial

evidence in the record.      Ford v. Saul, 950 F.3d 1141 (9th Cir.

2020).

          The ALJ gave "little weight" to the opinions of

Drs. Wiggins and Berner on the ground that their opinions are



13 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 14 of 17




not supported by the record.      Tr. 39.    The ALJ also gave "little

weight" to Dr. Ellison's opinion regarding Plaintiff's

limitations on the ground that it "largely conflicts" with his

examination findings that Plaintiff's manipulation limitations

indicate normal motor strength or atrophy except for Plaintiff's

right shoulder.   Tr. 40.    Plaintiff does not challenge the ALJ's

decision to give little weight to the medical opinions of

Drs. Wiggins, Berner, or Ellison.

           On the other hand, the ALJ gave "great weight" to

Dr. Lorber's opinion that there would not be any significant

limitation as to the use of Plaintiff's wrists.             Tr. 36.   Again,

Plaintiff does not specifically challenge the ALJ's assessment

of Dr. Lorber's opinion.

           Plaintiff, however, contends the ALJ found Plaintiff's

right-wrist impairment was severe and Plaintiff's use of his

right hand was limited.      Plaintiff, therefore, argues the ALJ

must explain his conclusion that Plaintiff is capable of

performing "frequent" handling with his right wrist rather than

"occasional" handling as indicated by Drs. Wiggins, Berner, and

Ellison.   Plaintiff also asserts Dr. Lorber did not state

Plaintiff's ability to handle was limited.




14 - OPINION AND ORDER
       Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 15 of 17




            Dr. Ellison completed a check-the-box form and

indicated Plaintiff was limited to occasional handling with his

right hand (Tr. 4758), but Dr. Ellison did not indicate

Plaintiff was unable to frequently handle with the right hand.

As noted, Dr. Ellison indicated Plaintiff is "able to grip,

grasp, hold, manipulate large and small objects with either

hand" and assessed Plaintiff's motor strength as "normal

throughout except right shoulder by pain."            Tr. 4754.      Plaintiff

concedes Dr. Ellison did not measure or indicate how frequently

Plaintiff was able to handle with his right hand.               Pl.'s Reply

(#20) at 3.

            Plaintiff, nevertheless, argues the ALJ described

Plaintiff's grip strength as "mildly reduced," but the ALJ

failed to explain how grip strength is consistent with frequent

handling rather than occasional handling.            The Commissioner,

however, asserts Plaintiff fails to show how reduced grip

strength necessarily impairs his ability to handle.               The

Commissioner notes handling is a nonexertional function; i.e.,

it does not affect the ability to meet the strength demands of a

job.   20 C.F.R. §§ 404.1569a(c)(vi), 416.969a(c)(vi).               In any

event, Dr. Ellison did not provide any explanation for the




15 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 16 of 17




occasional handling limitation and did not attribute it to grip

strength.

            Here the ALJ accepted Dr. Lorber's opinion that

Plaintiff does not have any significant limitations of

repetitive use for either wrist, and the ALJ gave that portion

of Dr. Lorber's opinion great weight.        Plaintiff did not

challenge that portion of the ALJ's opinion.           Although

Dr. Lorber is only an examining physician, the opinion of an

examining doctor may "serve as substantial evidence supporting

the ALJ's findings with respect to . . . [the claimant's]

exertional limitations . . . because it rests on his own

independent examination [of the claimant]."          Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

            On this record the Court concludes the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for giving great weight to Dr. Lorber's medical

opinion and for discounting the medical opinions of

Drs. Wiggins, Berner, and Ellison.         Accordingly, the Court

concludes the ALJ provided legally sufficient reasons to support

his assessment of Plaintiff's RFC, including his assessment of

Plaintiff's limitation as to frequent handling and fingering

with his right hand.



16 - OPINION AND ORDER
     Case 3:19-cv-01534-BR   Document 21   Filed 02/24/21   Page 17 of 17




                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 24th day of February, 2021.




                                   /s/ Anna J. Brown
                             ____________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




17 - OPINION AND ORDER
